MORRISON, Presiding Judge.
The offense is aggravated assault; the punishment, six months.
No statement of facts accompanies the record.
Bill of exception No. 1, the only one briefed by appellant, seeks to raise the question of the competency of the affiant who signed the complaint against the appellant on the grounds that the affiant did not witness the assault and gained his knowledge thereof from talking to the injured party. Section 2 of Article 222, V.A.C.C.P., provides that a complaint may be made upon information and belief and disposes of the question raised in the brief.
Finding no reversible error, the judgment of the trial court is affirmed.